150 Ga. App. 480 (1979)
258 S.E.2d 234
BROWNING et al.
v.
EUROPA HAIR, INC. et al.
57935.
Court of Appeals of Georgia.
Argued June 11, 1979.
Decided June 26, 1979.
Wayne F. Browning, Jr., for appellants.
Simmons, Warren & Szczecko, Joseph Szczecko, for appellees.
QUILLIAN, Presiding Judge.
On October 20, 1978, the defendants' traverse to plaintiff's garnishment was dismissed and judgment entered for the plaintiff. On October 30, 1978, the defendants moved the trial judge for a rehearing. On December 29, 1978, the trial judge denied the defendants' motion for rehearing on the grounds that the October 20, 1978 judgment was final and not appealed from and that the motion for rehearing was predicated upon contentions *481 previously ruled on. The defendants appeal from the judgment denying their motion for rehearing. Held:
The filing of a motion to rehear or reconsider an otherwise appealable judgment does not extend the time for filing a notice of appeal. Adamson v. Adamson, 226 Ga. 719 (177 SE2d 241); Groenendijk v. Groenendijk, 226 Ga. 800 (177 SE2d 686); Johnson v. Barnes, 237 Ga. 502, 503 (229 SE2d 70). Thus, the failure to file a notice of appeal within the statutory period after entry of the judgment of October 20, 1978, mandates a dismissal of the appeal. Ellis v. Continental Ins. Co., 141 Ga. App. 809 (234 SE2d 377).
Appeal dismissed. Smith and Birdsong, JJ., concur.